Citation Nr: 0120093
Decision Date: 08/06/01	Archive Date: 09/12/01

DOCKET NO. 98-10 792               DATE AUG 06, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUE 

Entitlement to an increased (compensable) rating for a history of
recurrent sprain of the right thumb, with ulnar collateral ligament
impairment. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

R. A. Seaman, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1984 to September
1995. This matter comes before the Board of Veterans' Appeals
(Board) on appeal from an April 1998 rating decision by the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas, which denied the veteran's claim for an increased
(compensable) rating for his service-connected right thumb
disability.

In July 1998, the veteran requested a hearing before a Member of
the Board. He canceled the hearing request by written
correspondence to the RO received in December 2000.

FINDING OF FACT

The veteran's service-connected right thumb disability, with status
post ulnar collateral ligament impairment, is currently manifested
by subjective complaints only; there is no objective evidence of
any functional limitation.

CONCLUSION OF LAW

The criteria for a compensable rating for a history of recurrent
sprain of the right thumb, with ulnar collateral ligament
impairment, have not been met. Veterans Claims Assistance Act, Pub.
L. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 1155 (West 1991); 38
C.F.R. 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8516 (2000).

2 -

REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The service medical records reflect show that the veteran was
evaluated in May 1985 for a complaint of right thumb pain due to an
injury he sustained in November 1984, when he fell from a bunk bed
and struck his right hand on a ventilation system. An medical
report generated on the day of the injury shows a diagnosis of
first degree soft tissue contusion. X-ray studies were negative. It
was further noted in May 1985 that the veteran reinjured his right
thumb on numerous occasions since the initial injury. The diagnosis
was recurrent sprain of the ulnar collateral ligament of the right
thumb with instability of the metacarpal phalangeal joint. It was
also noted that surgery may be necessary in the future, but was not
indicated at that time.

By December 1985 decision, the RO granted service connection for
recurrent sprain of the right thumb with ulnar collateral ligament
impairment, and rated it 10 percent disabling under Diagnostic Code
5003.

On VA orthopedic examination in September 1990, a physician
reported that he had reviewed the veteran's medical history along
with previous clinical findings. The veteran complained of
recurring episodes of right thumb problems. Objective examination
revealed no visible deformity of the right thumb. There was full
range of motion in all the joints of the right thumb and right
wrist. There was no demonstrable ligamentous instability at any
joint of the right thumb. The diagnosis was "[n]o evidence of
disease or injury to the right thumb."

By written communication from the RO in November 1990, the veteran
was informed that VA proposed to reduce the disability evaluation
for the right thumb from 10 percent to zero percent disabling, as
the September 1990 VA examination was negative for a right thumb
impairment. The letter notified the veteran of his due process
rights, and included a request that he furnish any evidence showing
that a reduction in the disability rating was unwarranted.

- 3 -                                 

By February 1991 decision, the RO reduced the rating for the
veteran's right thumb disability from 10 percent to noncompensable.

In May 1997, the RO was informed that the veteran had been
incarcerated in Texas after being convicted of a crime committed in
May 1991. Accordingly, the RO requested the Texas Department of
Criminal Justice (TDCJ) to furnish all medical records pertaining
to the veteran from January 1991 to the present. In its initial
response to the RO's request, the TDCJ forwarded medical records
dated in August and September 1997, and a May 1994 report of X-ray
studies. The records are negative for any medical problem
associated with the veteran's right thumb.

The RO scheduled the veteran for VA examination at his place of
incarceration. The April 1999 examination was conducted by a
physician associated with the Texas Department of Corrections
(TDC), who had been requested to perform said examination by a VA
physician. Initially, the TDC physician noted that the veteran had
been subjected to a "use of force" in February 1999, at which time
he sustained an injury to his right hand. Objective examination in
April 1999 revealed no swelling or deformities. The physician
expressly noted that the veteran "refuses the use of [his right]
thumb, being this a voluntary impairment of movement, raising the
suspicions of malingering for secondary gain." The physician
reported that there was no observable disability related to the
right thumb. X-ray studies of the right hand showed that the
veteran's right hand and wrist bones were within normal limits, and
there was no soft tissue abnormality. The physician opined that the
veteran had only a subjective disability of the right hand.

In an April 1999 medical report, a VA physician reviewed and
commented on a copy of the TDC physician's medical examination
report. The VA physician opined that the TDC physician was a very
experienced physician whose opinion could be safely relied upon.
The VA physician further noted that "[t]o deploy another physician
to [the prison] to confirm the negative findings on [the veteran's]
thumb would be time and funds spent unproductively."

4 -

After the RO issued the September 1999 supplemental statement of
the case, additional VA outpatient reports were obtained, dated in
1985 and 1986, which chronicle post-service injuries to the
veteran's right hand and thumb.

In March 2000, the RO received additional medical records from the
TDCJ, reflecting medical treatment from 1992 to 1999 that the
veteran received for numerous disorders. The only records
containing clinical findings related to his right hand include a
January 1992 medical report indicating that no hand dysfunction was
evident. A report of X-ray studies dated in February 1999 reflects
that there was no recent fracture or acute bone pathology of the
right hand and wrist. The articular relationship were intact, and
soft tissue areas were within normal limits.

Of record is a VA radiological report dated in January 2000,
reflecting that X-ray studies evidenced no acute fracture in the
veteran's right hand.

Legal Criteria and Analysis

VA has a duty to assist the veteran in the development of facts
pertinent to his claim. See Veterans Claims Assistance Act of 2000
(VCAA), Pub. L. No. 106-475, 3(a), 114 Stat. 2096, 2097-98 (2000)
(to be codified at 38 U.S.C. 5103A); 38 C.F.R. 3.103, 3.159 (2000).
VA's duty to assist includes an enhanced duty to notify a claimant
as to the information and evidence necessary to substantiate a
claim for VA benefits. The duty further includes obtaining medical
records and medical examinations where indicated by the facts and
circumstances of the case. See, e.g., Littke v. Derwinski, 1 Vet.
App. 90 (1990).

In this case, a medical examination of the veteran's right hand was
conducted in April 1999, and a copy of the examination report is
associated with the claims folder. The record shows that there are
no outstanding VA or probative private medical records pertinent to
these claims that have not been obtained. By virtue of the April
1998 rating decision, a statement of the case, and supplemental
statements of the case issued during the pendency of the appeal,
the veteran was given notice

- 5 -

of the information and medical evidence necessary to substantiate
his claim for an increased evaluation for his right thumb
disability. In sum, it appears that all pertinent evidence relative
to his claim has been obtained and associated with the claims
folder. As there does not appear to be probative evidence that is
not of record, VA has fulfilled its duty to assist the veteran in
developing the facts pertinent to his claim. The Board is satisfied
that all relevant facts have been properly developed, and no
further assistance to the veteran is required to comply with the
duty to assist the veteran mandated by VCAA; the Board does not
know of any additional relevant evidence, which is available, and
the Board finds that requirements regarding notice, which must be
provided to the veteran pursuant to the VCAA, have been satisfied
by the statement of the case, and the supplemental statements of
the case, provided to the veteran by the RO. Further, the April
1999 VA examination report, which evaluated the status of the
veteran's right thumb disability, is adequate for rating purposes
and a remand is not warranted.

Under applicable criteria, disability ratings are determined by
application of a schedule of ratings, based on average impairment
of earning capacity. 38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2000).
Separate diagnostic codes identify the various disabilities. VA has
a duty to acknowledge and consider all regulations which are
potentially applicable through the assertions and issues raised in
the record, and to explain the reasons and bases for its
conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In
regard to any request for an increased schedule evaluation, the
Board will only consider the factors as enumerated in. the
applicable rating criteria. See Massey v. Brown, 7 Vet. App. 204
(1994).

The present level of disability is of primary concern; the
regulations do not give past medical reports precedence over
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994). The
degree of impairment resulting from a disability is a factual
determination and the Board's primary focus in such cases is upon
the current severity of the disability. id. at 57-58; Solomon v.
Brown, 6 Vet. App. 396 (1994).

Where there is a question as to which of two evaluations apply, the
higher evaluation will be assigned if the disability picture more
nearly approximates the

- 6 -

criteria required for that rating. Otherwise, the lower rating will
be assigned. 38 C.F.R. 4.7 (2000).

When there is an approximate balance of positive and negative
evidence regarding the merits of an issue material to the
determination of the matter, the benefit of the doubt in resolving
each such issue shall be given to the claimant. 38 U.S.C.A. 5107(b)
(West 1991); 38 C.F.R. 4.3 (2000); Gilbert v. Derwinski. 1 Vet.
App. 49 (1990). To deny a claim on its merits, the evidence must
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518
(1996) (citing Gilbert, 1 Vet. App. at 54).

Applicable to evaluation of the veteran's disability are 38 C.F.R.
4.120, 4.123, 4.124, and 4.124a, which pertain to neurological
disorders and set out principle factors and symptoms such as
weakness, pain, muscle atrophy, sensory disturbances, and/or
complete or partial loss of use of one or more extremities. In this
case, although the veteran's service-connected right thumb
disability involves an ulnar collateral ligament disorder, and does
not involve a clinical diagnosis of ulnar nerve damage, the Board
concurs with the RO's determination that the veteran's
symptomatology is most analogous to that set forth in the criteria
under 38 C.F.R. 4.124a, Diagnostic Code 8516. See 38 C.F.R. 4.20
(2000).

The veteran's right thumb disability is currently rated under 38
C.F.R. 4.124a, Diagnostic Code 8516 (for assessing paralysis of the
ulnar nerve), which provides that a 10 percent disability rating is
warranted in either extremity for mild, incomplete paralysis of the
ulnar nerve. A 20 percent rating is warranted for moderate
paralysis of a minor extremity that is incomplete, and a 30 percent
rating is warranted for moderate paralysis of a major extremity
that is incomplete. A 30 percent rating is also warranted for
severe paralysis of a minor extremity that is incomplete.

The provisions of 38 C.F.R. 4.120 dictate that neurologic
disabilities are ordinarily rated in proportion to the impairment
of motor, sensory, or mental function, with special consideration
of any psychotic manifestations, complete or

7 -

partial loss of use of one or more extremities, speech
disturbances, impairment of vision, disturbances of gait, tremors,
visceral manifestations, injury to the skull, etc. In rating
peripheral nerve injuries and their residuals, attention should be
given to the site and character of the injury, the relative
impairment in motor function, trophic changes, or sensory
disturbances. Id.

38 C.F.R. 4.123 provides that neuritis, cranial or peripheral,
characterized by loss of reflexes, muscle atrophy, sensory
disturbances, and constant pain, at times excruciating, is to be
rated on the scale provided for injury of the nerve involved, with
a maximum equal to severe, incomplete paralysis. The maximum rating
which may be assigned for neuritis not characterized by such
organic changes will be that for moderate, or with sciatic nerve
involvement, for moderately severe, incomplete paralysis. Id.

Neuralgia, cranial or peripheral, characterized usually by a dull
and intermittent pain, of typical distribution so as to identify
the nerve, is to be rated on the same scale, with a maximum equal
to moderate incomplete paralysis. 38 C.F.R. 4.124.

38 C.F.R. 4.14 (2000) provides that disability from injuries to the
muscles, nerves, and joints of an extremity may overlap to a great
extent, and evaluation of the same "disability" or the same
"manifestations" under various diagnoses is to be avoided. The U.S.
Court of Appeals for Veterans Claims (the Court) has acknowledged,
however, that when a veteran has separate and distinct
manifestations attributable to the same injury, he or she should be
compensated under different diagnostic codes. See Esteban v. Brown,
6 Vet. App. 259 (1994).

The Board notes that a disability involving the individual fingers
of either hand may also be rated under 38 U.S.C.A. 4.71a,
Diagnostic Code 5224 (for evaluation of ankylosis of individual
fingers). Pursuant to the criteria set forth in Code 5224,
favorable ankylosis of the thumb warrants a 10 percent evaluation.
Unfavorable ankylosis of the thumb warrants a 20 percent
evaluation. On the facts of this case, however, there is no
competent medical evidence indicating that the veteran

8 -

experiences either favorable or unfavorable ankylosis of the right
thumb. Accordingly, the Board finds that an evaluation of his right
thumb disability under Code 5224 is not applicable. Similarly, the
Board notes that X-ray studies of the veteran's right thumb and
hand have not shown the presence of arthritis. See 38 C.F.R. 4.71a,
Code 5003 (2000). Thus, the Board finds that evaluation of the
veteran's service-connected disability under Diagnostic Codes 5003
and 5010 (for evaluation of degenerative arthritis) is not
warranted.

As noted above, the VA regulation against pyramiding precludes the
use of multiple diagnostic codes in order to artificially inflate
the service-connected evaluation. Rather, the diagnostic code is
applied that best reflects the overall disability picture shown for
the specific anatomical part involved. The service-connected
evaluation is assigned that most accurately reflects the degree of
functional impairment shown by the evidence of record. In the
instant case, the Board concurs with the RO that the absence of any
objective evidence of functional impairment of time right thumb in
recent years is consistent with a zero percent evaluation under
Diagnostic Code 8516.

Assignment of a 10 percent rating for the veteran's service-
connected disability under Diagnostic Code 8516 contemplates
incomplete paralysis of the ulnar nerve which is mild in severity.
As outlined above, a medical examination. in April 1999, as well as
pertinent outpatient medical records and statements by the veteran,
reflect that his right thumb and ulnar ligament disability is
principally manifested by subjective pain. The medical evidence
dated in recent years associated with the claims folder is
essentially negative for objective numbness, decreased sensation,
swelling, atrophy, and/or weakness. When the veteran's right thumb
was examined in April 1999, he stated that the symptoms of his
right thumb disability consisted primarily of pain. As shown,
objective examination was negative for tenderness, swelling, or
erythema. In fact, the physician expressly reported that there was
no observable disability, and, X-ray studies were negative.
Similarly, VA X-ray studies in January 2000 were negative for
either bone or soft tissue abnormality.

9 -

In the Board's opinion, the record reflects that the impairment of
the veteran's right thumb and ulnar ligament disability cannot be
classified as "mild," such that would warrant a 10 percent rating
under Diagnostic Code 8516. There is clearly no evidence of
incomplete paralysis of the right thumb due to impairment of the
ulnar ligament or ulnar nerve. The Board concludes that a
compensable disability rating under to Diagnostic Code 8516 is not
warranted.

The Board recognizes the veteran's complaints of pain associated
with his service-connected right thumb disability. Functional loss
due to pain, supported by adequate pathology, is recognized as
resulting in disability. See DeLuca v. Brown, 8 Vet. App. 202; 38
C.F.R. 4.40, 4.45. As noted above, the functional impairment
resulting from the symptoms as described by the veteran, and as
noted on objective examination by physicians, appears negligible at
most. There is simply no basis for a finding of functional loss due
to pain sufficient to warrant a rating in excess of the currently
assigned zero percent rating. As noted above, 38 C.F.R. 4.123
provides that pain is to be rated on the scale provided for injury
of the nerve involved. In this case the veteran's complaints of
pain have been taken into consideration but there is no objective
evidence to show that pain has resulted in any functional
limitation. Accordingly, an increased evaluation under 38 C.F.R.
4.40, 4.45, is not warranted.

In rendering this determination, the Board has considered all
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by the
Court in Schafrath, 1 Vet. App. 589. The current evidence does not
provide a basis which permits the assignment of a compensable
rating. Specifically, the medical findings do not demonstrate that
the degree of impairment resulting from the veteran's right thumb
disability meets or more nearly approximates the criteria for a
compensable disability rating. See 38 U.S.C.A. 1155; 38 C.F.R.
4.124a, Diagnostic Code 8516.

Finally, the Board notes that it does not have the authority in the
first instance to assign a higher rating for the veteran's history
of recurrent sprain of the right thumb, with ulnar collateral
ligament impairment, on an extraschedular basis. There is no
evidence of an exceptional or unusual disability picture, with such

- 10-

related factors as marked interference with employment or frequent
periods of hospitalization, as to render impractical the
application of the regular schedular rating standards pertaining to
the service-connected right thumb disability. Thus, the Board finds
no basis to refer the case to appropriate VA officials for
consideration of an extraschedular rating. 38 C.F.R. 3.321(b)(1)
(2000); Bagwell v. Brown, 9 Vet. App. 337 (1996).

ORDER

A compensable rating for a history of recurrent sprain of the right
thumb, with ulnar collateral ligament impairment, is denied.

R. F. WILLIAMS 
Member, Board of Veterans' Appeals 

- 11 -



